Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method and composition for treating cancer. Specifically, the method provides for the administration of the acetyl CoA (AcCoA) depleting agent hydroxycitrate and a chemotherapeutic that is capable of providing immunogenic cell death (ICD), with the provision that the method does not include the administration of an AcCoA replenishing agent, like lipoic acid. The exclusion of lipoic acid is notable in the method, as much of the prior art provides for methods that specifically rely on the combination of hydroxycitrate and lipoic acid. In fact, the novelty of the prior art used to reject the previous claims explicitly required a combined treatment of hydroxycitrate and lipoic acid, along with chemotherapeutics that include, but are not limited to, ICD inducing compounds.
Based upon the most recent amendments, and the Affidavit provided 4/17/2020, there is reasonable evidence to suggest that the combination of the claimed compounds provides for an unexpectedly effective method for treating cancer, even when lipoic acid is not also present. Additionally, the evidence provided in the specification suggests that the claimed combination of agents provides for a greater than additive improvement in cancer outcomes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651